DETAILED ACTION

The Applicants application filed on September 30, 2019 is hereby acknowledged. Claims 2-19 are pending and have been examined.  The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2	Claims 2-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 2-19. As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5
In the present application, claims 2-10 are directed to a machine (i.e., computing system); claims 11-19 are directed to a process (i.e., method). Thus, the eligibility analysis proceeds to Step 2A.1. 
The limitations of independent claim 2 have been denoted with letters by the Examiner for easy reference. The limitations of claim 1 that define an abstract idea are identified in bold below:

;
at least one processor to:
render on the display device a bid size, a bid price, an offer size and an offer price for an instrument;
detect selection of the bid price or the offer price for the instrument;
render a dialog window on the display device with a bid button, an offer button, a bid size field pre-populated with the bid size, a bid price field pre-populated with the bid price, an offer size field pre-populated with the offer size, and an offer price field pre-populated with the offer price;
automatically reposition a pointer immediately above the bid button of the dialog window, in response to determining that the bid price was selected; automatically reposition a pointer immediately above the offer button of the dialog window, in response to determining that the offer price was selected;
 detecting entry of another bid price or offer price; 
automatically populating the bid price field with a new bid price in response to detecting the entry, the new bid price being based on a pre-set spread amount and the entered offer price;
 and automatically populating the offer price field with a new offer price in response to detecting the entry, the new offer price being based on the pre-set spread amount and the entered bid price;
 detect a selection of the bid button or the offer button; and 
generate a bid command and an offer command for the instrument simultaneously, in response to the selection of the bid button or the offer button.


The judicial exception is not integrated into a practical application. In claim 1, the additional elements or combination of elements other than the abstract idea include a display device and a processor. The display and processor are, recited at a high level of generality an only generally linked to performance of the activities in the abstract idea in bold above. This is effectively adding the words “apply it” with the abstract idea. Therefore, when the additional elements of claim 1 are considered both individually and in an ordered combination, they fail to integrate the abstract idea into a practical application.
Lastly, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception. As discussed under Step 2A.2, the additional element(s) amount to no more than instructions, at a high level of generality, to implement the abstract idea with a general link to a technological environment or field of use.
  Therefore, claim 2 is not patent eligible. Claim 11 would be analyzed in the same manner as claim 1 and are also ineligible.
Dependent claims 3-10 and 12–19 further elaborate on the abstract idea identified in the independent claims by reciting details of the pre-authorization process, which is part of the commercial or legal interaction. There are no new additional elements beyond those analyzed in 

wherein the at least one processor is further configured to detect a selection of the bid button and submit a bid for the instrument to an electronic network. in response to the selection of the bid button.  
wherein the at least one processor is further configured to detect a selection of the offer button and submit an offer for the instrument to an electronic network, in response to the selection of the offer button.  
wherein the at least one processor is further configured to detect input of a change in the bid price of the dialog window.  
wherein the at least one processor is further configured to detect input of a change in the offer price of the dialog window.  
wherein the at least one processor is further configured to detect input of a change in the offer price of the dialog window.  
wherein the at least one processor is further configured to detect a selection of the bid button and submit a bid and corresponding offer for the instrument to an electronic network, in response to the selection of the bid button.  
wherein the at least one processor is further configured to detect a selection of the offer button and submit an offer and a corresponding bid for the instrument to an electronic network, in response to the selection of the offer button.  
wherein the at least one processor is configured to rearrange buttons on the dialog window.  

In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. When the claimed invention is considered as a whole, it is reasonably interpreted as being directed to a fundamental economic principle, with little if any recited details about how that interaction is integrated into a practical application or amounts to an inventive concept.
Given that the claimed invention predominantly recites features that pertain to the abstract idea rather than to improving a computer, a technology, using a particular machine, or other Step 2A.2 or Step 2B factors that weigh towards eligibility, and does not contain any meaningful ordered combination of additional elements, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kemp II et al. (US Patent 6,938,011) in view of Kirwin (US Patent Application Publication 2002/0029180)  and further in view of Raykhman (US Patent 7,171,386).
4.	As per claims 2 and 11 
Kemp II et al, discloses an apparatus comprising: 
a display device; at least one processor to: (Column 4, lines 28-36)
render on the display device a bid size, a bid price, an offer size and an offer price for an instrument; (Figure 3, 9)
detect selection of the bid price or the offer price for the instrument; (Column 9, lines 1-17)
render a dialog window on the display device with a bid button, an offer button, a bid size field pre-populated with the bid size, a bid price field pre-populated with the bid price, an offer size field pre-populated with the offer size, and an offer price field pre-populated with the offer price; (Figure 3, column 9, lines 1-17)
detecting entry of another bid price or offer price;(Column 9, lines 1-17)
automatically populating the bid price field with a new bid price in response to detecting the entry, the new bid price being based on a pre-set spread amount and the entered offer price; and automatically populating the offer price field with a new offer price in response to detecting the entry, the new offer price being based on the pre-set spread amount and the entered bid price; (Figure 3, column 9, lines 1-17)
detect a selection of the bid button or the offer button; (Figure 3,4 Column 7, lines 45- column 8, line 13)

	Kemp II et al.  does not specifically disclose, however  Kirwin et al. teaches automatically reposition a pointer immediately above the bid button of the dialog window, in response to determining that the bid price was selected; automatically reposition a pointer immediately above the offer button of the dialog window, in response to determining that the offer price was selected; ( Abstract, paragraph 35). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to add Kemp II et al. (‘01 l)’s teaching to Kirwin et al. (‘ 180)’s disclosure in order to enable a trader to execute trades quickly, efficiently, and accurately using a pointing device interface. (Kirwin et al. paragraph 8)
Kemp II et al. in view of Kirwin does not specifically disclose, however Raykhman  teaches  “generate a bid command and an offer command for the instrument simultaneously, in response to the selection of the bid button or the offer button. (‘386) teaches generate a bid command and an offer command for the instrument simultaneously, in response to the selection of the bid button or the offer button. ( Figure 4, Column 4, lines 16-37, column 16, lines 25-54, column 17 lines 20-34).             Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to add Kemp II et al. in view of Kirwin et al’s teaching to Raykhman’s disclosure in order to provide fast secure and accurate pricing and fair prompt execution for all traders (Raykhman;  column 8 lines 41-46)
In regard to claims 2-10, Examiner notes that it has been held that the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art  if the prior art has the capability to so perform(MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987)).  Similarly, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior In re Swineheart, 169 USPQ 226; In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997))

5.	As per claims 2 and 12 
Kemp II et al. in view of Kirwin and further in view of Raykhman discloses the apparatus of claim 2,
wherein the at least one processor is further configured to detect a selection of the bid button and submit a bid for the instrument to an electronic network. in response to the selection of the bid button.  (Kemp II et al. Figure 3, 4, Column 7, lines 28-44, column 9 , lines 1-17)

6.	As per claims 4 and 13 
Kemp II et al. in view of Kirwin and further in view of Raykhman discloses the apparatus of claim 2,
wherein the at least one processor is further configured to detect a selection of the offer button and submit an offer for the instrument to an electronic network, in response to the selection of the offer button.  (Kemp II et al. Figure 3, 4, Column 7, lines 28-44, column 9 , lines 1-17)

7.	As per claims 5 and 14 
Kemp II et al. in view of Kirwin and further in view of Raykhman discloses the apparatus of claim 2,


8.	As per claims 6 and 15 
Kemp II et al. in view of Kirwin and further in view of Raykhman discloses the apparatus of claim 2,
wherein the at least one processor is further configured to detect input of a change in the offer price of the dialog window.  (Kemp II et al. Figure 7 Column 11, lines 5-21)

9.	As per claims 7 and 16 
Kemp II et al. in view of Kirwin and further in view of Raykhman discloses the apparatus of claim 2,
wherein the at least one processor is further configured to detect input of a change in the offer price of the dialog window.  (Kemp II et al. Figure 7 Column 11, lines 5-21)

10.	As per claims 8 and 17 
Kemp II et al. in view of Kirwin and further in view of Raykhman discloses the apparatus of claim 2,
wherein the at least one processor is further configured to detect a selection of the bid button and submit a bid and corresponding offer for the instrument to an electronic network, in response to the selection of the bid button.  (Kemp II et al. Figure 3, 4, Column 9, lines 1-17)


Kemp II et al. in view of Kirwin and further in view of Raykhman discloses the apparatus of claim 2,
wherein the at least one processor is further configured to detect a selection of the offer button and submit an offer and a corresponding bid for the instrument to an electronic network, in response to the selection of the offer button.  (Kemp II et al. Figure 3, 4, Column 9, lines 1-17).  

12.	As per claims 10 and 19 
Kemp II et al. in view of Kirwin and further in view of Raykhman discloses the apparatus of claim 2,
wherein the at least one processor is configured to rearrange buttons on the dialog window (Kemp II et al. Figure5, [when the window is enlarged or resized the buttons would be re-arranged]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019). 
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.